On the present record we find that the verdict in favor of plaintiff husband for loss of his wife’s consortium is excessive and should be reduced to $2,000. Judgment modified, on the law and the facts, and a new trial ordered, limited to the issue of damages to the plaintiff husband for loss of consortium, unless he shall, within 20 days after service of a copy of the order to be entered hereon, stipulate to reduce the verdict for loss of consortium to $2,000 and interest, in which event the judgment, as so modified and reduced, is affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Reynolds, JJ., concur.